Order entered December 29, 1949, modified by allowing the examination of Milton R. Sanderson, George Beach and Florence H. Beach as to items 1, 3, 4, 7, 9,10, 13,16, and 18 of the notice of proposed examination, and, as modified, affirmed, without costs of this appeal to any party. Appeal from order entered January 27, 1950, dismissed, without costs, as academic. All concur. (Appeal from an order of Seneca Surrogate’s Court, Huh, S., vacating a notice of examination before trial; and appeal from an order of Seneca Surrogate’s Court, Bodine, S., denying a motion by the objectors to examine before trial.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.